DETAILED ACTION
Claims 1 – 5, 7, 9 – 13 and 15 – 20 have been presented for examination.  Claims 1, 9 and 16 are currently amended.  Claims 2, 4 – 5, 7, 12 – 13, 15, 17, 19 – 20 were amended in the claims dated 06/09/2022.  Claims 6, 8 and 14 are cancelled.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.  The claims filed on 06/21/2022 are examined in the instant Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Rejection of the Claims under 35 USC 101
Applicant’s amendments overcome the 101 rejection.  Therefore the 101 rejection is withdrawn.  More specifically, the amendments further limit the first/second reservoir models to include “locations and delineation of rock formations, characteristics of the rock formations, and hydrocarbon and water locations and distributions” which amounts to a geologically-detailed reservoir model reasonably covering equations and/or meshes to represent said formations/characteristics/distributions (see the instant application Paragraph 38 and 42).  This is in contrast to the generic “first reservoir model of the subsurface volume including the well” which was previously recited.  Therefore the “determining”, “generating”, “determining”, “determining”, “calculating” and “using” which operate on the models are not practically performed in the mind in combination with a piece of paper.

Response to Rejection of the Claims under 35 USC 103
Applicant’s arguments have been fully considered.  However the Office does not consider them to be persuasive.

Applicant argues: “Nowhere is the cited prior art teaching or suggesting these features of amended claim 1”

	Applicant’s arguments are not persuasive since the amended claims are taught by Carvajal (315) in view of Prange (233), and further in view of Luo, and further in view of Al-Khelaiwi (see Claim Rejections - 35 USC § 103).

Applicant argues: “Importantly, the 3D grid of Carvajal is far different from the first and second reservoir models of claim 1, which includes locations and delineation of rock formations, characteristics of the rock formations, and hydrocarbon and water locations and distributions … Furthermore, the optimization operations of Carvajal (315) have nothing to do with calculating values of the well based on control parameters derived from different reservoir models, let alone using the two different approaches as recited in claim 1”.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, Applicant argues that Carvajal (315) does not teach at least “calculating values of the well”.  However, Prange (233) in combination with Luo is relied upon to teach at least this limitation.  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “The valuation operations of Prange (233) do not calculate values of a well based on control parameters derived from different reservoir models, let alone using the two different approaches as recited in claim 1”.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, Applicant argues that Prange (233) does not teach at least the calculating the enhanced (realized) value of the well which does (does not) take into account certain directional resistivity measurement data.  However at least these limitations are taught by Prange (233) and in view of Luo (see Claim Rejections - 35 USC § 103).  Prange (233) teaches calculating a value of resistivity measurement data by comparing two values corresponding to different control parameters (an enhanced and a realized value of a well) to justify measuring additional measurement data (Prange (233) Paragraph 68 the information is valuable to the extent oilfield operations change and cause related impacts “The value of acquiring the information may then be determined by determining figure of merit values based on the value of projected future oilfield operations based on the oilfield operation decisions being made with or without the benefit of the to be acquired information.  Accordingly, the very decision to acquire such information may be made considering its value. Furthermore, embodiments of the invention relate to a framework using decision trees (handling both continuous and discrete probabilities) and statistical sampling to determine the value ( e.g., the net present value) of future information while considering market uncertainty, private uncertainty, and the uncertainty of the future information itself.”, and Paragraph 46 “The wireline log typically provides a resistivity measurement of the subterranean formation at various depths.”).  Luo teaches obtaining directional resistivity measurement data (Luo Page 4 – 5 “To mimic the deep directional resistivity (DDR) tool (see, for example, (Beer et al., 2010)), we use larger antenna spacing than that in (Li et al., 2005), resulting in a total length of the EM tool (in terms of the distance between R3 and R4) being around 15m”).  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “Luo employs optimization operations applied to an ensemble of geomodels that are updated by available Logging While Drilling (LWD) data … In contrast, the two different approaches of claim 1 are based on a first reservoir model that is not accounting for directional resistivity measurement data and a second reservoir model that is not accounting for the directional resistivity measurement data. Furthermore, the realized value of the well of claim 1 is determined from the second reservoir model that considers the directional resistivity measurement data and the baseline control parameter which is derived from the first reservoir model that is not considering the directional resistivity measurement data. These specific operations are far different from the ensemble-based optimization operations of Luo.  Furthermore, there is no combination of Carvajal (315), Prange (233), and Luo that teaches or suggests the method of claim 1 … These specific operations are far different from any of the operations of Carvajal (315), Prange (233), or Luo.” (emphasis added)

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, the claimed invention is rejected at least over the combination Carvajal (315), Prange (233) and Luo.  Examiner notes that Applicant has not specifically compared/contrasted the relied upon portions of Luo to the mapped claim limitations.  Nor does it appear that Applicant has in any way criticized the manner in which Luo is combined to arrive at the claimed invention beyond merely asserting the combination of Luo with the other relied upon references does not teach claim 1 (see emphasis in Applicant’s arguments above).  Indeed, Applicant appears to have compared each of the relied upon references separately and independently to the claimed invention, and thereby disparage the overall rejection.  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “The dependent claims are patentable over the cited prior art for those reasons advanced above with respect to claims 1, 9 or 16 from which they respectively depend, and for reciting additional features that are not taught or suggested by the cited prior art.”

	Applicant’s arguments are not persuasive based on the preceding remarks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 7, 9 – 10 and 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carvajal et al. (US 2016/0273315) (henceforth “Carvajal (315)”) in view of Prange et al. (US 2009/0271233) (henceforth “Prange (233)”), and further in view of Luo et al. “An ensemble-based framework for proactive geosteering” (henceforth “Luo”), and further in view of Al-Khelaiwi, F. “A Comprehensive Approach to the Design of Advanced Well Completions” Volumes I and II (henceforth “Al-Khelaiwi (Thesis)”).  Carvajal (315), Prange (233), Luo and Al-Khelaiwi (Thesis) are analogous art since they are in the same field of oil and gas exploration, and since they solve the same problem of optimizing oilfield operations in the presence of uncertainty.  

With regard to claim 1, Carvajal (315) teaches a method for optimizing completion of a well that traverses a subsurface volume, the method, comprising: (Carvajal (315) Figure 1C and Paragraph 49 setting optimal downhole valve settings)
obtaining a first reservoir model of the subsurface volume including the well; (Carvajal (315) Paragraph 49 “The reservoir modeled in this example is multi layered, highly faulted, and predominantly a depletion-drive reservoir with negligible energy support from the aquifer”, and Paragraph 75 commercially available software can implement the first reservoir model “Nexus™ and Ne Tool™, which are commercial software applications marketed by Landmark Graphics Corporation, may be used as interface applications to implement the present disclosure”, and Paragraph 68 “The 3D grid simulation model was built with 1.4 million cells in a commercial simulator. The 3D grid simulation model covers 5 production wells and 2 injection wells”, and )
wherein the first reservoir model includes locations and delineation of rock formations, characteristics of the rock formations, and hydrocarbon and water locations and distributions; (Carvajal (315) Paragraph 49 reservoir has discrete layers (locations and delineation of rock formations) with associated properties (characteristics of the rock formations) “The reservoir modeled in this example is multi-layered, highly faulted, and predominantly a depletion-drive reservoir with negligible energy support from the aquifer”, and Figure 6A and Paragraph 60 water saturation at each completion region along an entire section of the well is calculated (water locations and distributions) using a 3D grid simulation model (the first reservoir model) “Water saturation and skin profiles are changed individually in the 34 cells associated with the well bore; skin ranges between 0 and 2. The water saturation profile starts with the history-matched 3D grid simulation model for the previous month ( the minimum value of the range), and water saturation is gradually adjusted until a reasonable match in water rates per region is achieved”, and Figure 1C and Paragraph 31 and 68 the 3D grid simulation also computes and updates gas saturations with regard to each well connection to the reservoir (hydrocarbon locations and distributions) “dynamic data from a three-dimensional (3D) grid simulation model is input automatically … The dynamic data may include, for example, average oil, water and gas saturations and BHP for each well connection, and average static pressure for the well.”)
determining a baseline control parameter based on the first reservoir model; (Carvajal (315) Paragraph 31 and Figure 1 optimal valve settings are computed based on a 3D grid simulation “In step 104, dynamic data from a three-dimensional (3D) grid simulation model is input automatically or may be input using the client interface and/or the video interface described further in reference to FIG. 16” 
    PNG
    media_image1.png
    445
    490
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    190
    523
    media_image2.png
    Greyscale
)
measuring measurement data pertaining to the subsurface volume using a data collection device; generating a second reservoir model of the subsurface volume including the well based in part on the measurement data, and wherein the first reservoir model is not based on the measurement data; (Carvajal (315) Figure 1 water and gas saturations around a well are updated (generating a second model including the well) based on production logging test (PLT) data (based on measurement data) until a misfit is reduced 
    PNG
    media_image3.png
    320
    601
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    187
    493
    media_image4.png
    Greyscale
)
wherein the second reservoir model includes locations and delineation of rock formations, characteristics of the rock formations, and hydrocarbon and water locations and distributions; (Carvajal (315) Paragraph 49, and Figure 6A and Paragraph 60, and Figure 1C and Paragraph 31 and 68 the 3D grid simulation is updated (the second reservoir model includes))
determining an enhanced control parameter based on the second reservoir model; determining an enhanced value of the well using the second reservoir model and the enhanced control parameter, wherein the enhanced value of the well is based on amount of hydrocarbons which can be recovered from the well over a certain amount of time based on the enhanced control parameter; determining a realized value of the well using the second reservoir model and the baseline control parameter, wherein the realized value of the well is based on amount of hydrocarbons which can be recovered from the well over a certain amount of time based on the baseline control parameter; and (Carvajal (315) Paragraph 46 the new optimal downhole valve setting is determined based simulation techniques using the updated 3D grid simulation model (determining an enhanced control parameter based on the second model) “using the updated 3D grid simulation model from step 130 and a new optimal downhole valve setting per completion zone that is based on simulation techniques well known in the art to maximize the cumulative oil value”, and Figure 1 cumulative oil (based on amount of hydrocarbons which can be recovered over time) based on a current and new optimal downhole valve setting is determined (determining an enhanced/realized value using the enhanced/baseline control parameter) 
    PNG
    media_image5.png
    352
    471
    media_image5.png
    Greyscale
, and Paragraph 45 “In step 132, a cumulative oil value is calculated over a predetermined forecasted time period (e.g. 5 years) at a predetermined forecasted time interval (e.g. annually) using the updated 3D grid simulation model and the current down hole valve settings from step 130, and techniques well known in the art.”)
comparing the enhanced value of the well and the realized value of the well (Carvajal (315) Figure 1C cumulative oil is compared between the current optimal and new optimal downhole valve settings 
    PNG
    media_image6.png
    388
    584
    media_image6.png
    Greyscale
)

Carvajal (315) does not appear to explicitly disclose: that the method is for optimizing completion of the well based on valuation of directional resistivity measurement data; that the measurement data comprises directional resistivity measurement data; calculating a value of the directional resistivity measurement data by comparing the enhanced value of the well and the realized value of the well; and using the value of the directional resistivity measurement data to justify measuring additional directional resistivity measurement data pertaining to the subsurface volume.

	However Prange (233) teaches:
a method for optimizing completion of a well that traverses a subsurface volume based on valuation of resistivity measurement data; (Prange (233) Paragraph 68 the information is valuable to the extent oilfield operations change and cause related impacts (based on valuation of measurement data), where the oilfield operations can comprise any desired operations (optimizing completion of a well) “The value of acquiring the information may then be determined by determining figure of merit values based on the value of projected future oilfield operations based on the oilfield operation decisions being made with or without the benefit of the to be acquired information.”, and Paragraph 54 “Each wellsite ( 402) has equipment that forms one or more wellbores ( 436) into the earth. The wellbores extend through subterranean formations ( 406)”, and Paragraph 46 “The wireline log typically provides a resistivity measurement of the subterranean formation at various depths.”
measuring resistivity measurement data pertaining to a subsurface volume using a data collection device (Prange (233) Paragraph 46 “The wireline log typically provides a resistivity measurement of the subterranean formation at various depths.”)
calculating a value of resistivity measurement data by comparing an enhanced value of the well and a realized value of the well (Prange (233) Paragraph 68 the information is valuable to the extent oilfield operations change and cause related impacts “The value of acquiring the information may then be determined by determining figure of merit values based on the value of projected future oilfield operations based on the oilfield operation decisions being made with or without the benefit of the to be acquired information.”, and Paragraph 81 and Figure 6 a change in the implemented oilfield operation (using a baseline/enhanced control parameter) based on the acquired information at the second decision 603 is used to ascertain the value of acquiring the information (calculating a value of the resistivity measurement) by the change in a figure of merit (by comparing a realized/enhanced value) “The value of acquiring the information may then be ascertained by determining figure of merit values reflecting the value of oilfield operations upon the first outcome of the first decision (612a) and the second outcome of the first decision (612b ). The first decision ( e.g., (611)) is then made by selecting the more desirable outcome based on these figure of merit values. Although a figure of merit value is determined for all possible combinations (e.g., four combinations) of decision tree outcomes (e.g., decision tree (610))”)
using the value of the resistivity measurement data to justify measuring additional resistivity measurement data pertaining to the subsurface volume (Prange (233) Paragraph 81 - 83 additional data is measured if the benefits outweigh the costs (using the value to justify) “the first outcome (e.g., outcome node (612a)) to acquire the information … the first decision is made by selecting the first outcome if the net present value of acquiring the information is greater than the net present value of not acquiring the information implying incremental oilfield operation results outweigh the cost of the measurement on the net present value basis.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) with the step of valuing a measurement based on the changes resulting in oilfield operations disclosed by Prange (233).  One of ordinary skill in the art would have been motivated to make this modification in order to more optimally use collected sensor data to perform future adjustment of a well completion (Prange (233) Paragraph 4 “As shown in FIG. 1D, wellbore completions equipment is deployed into the wellbore”, and Paragraph 7 - 9 “Data may be collected and used for current or future operations. … the operating conditions may need adjustment as conditions change and new information is received.”, and Paragraph 12 “It would be desirable to provide techniques to assess the value of acquiring missing information, … for decision making support”).

Carvajal (315) in view of Prange (233) does not appear to explicitly disclose: that the resistivity measurements data comprises directional resistivity measurement data.

However, Luo teaches:
measurement data comprises directional resistivity measurement data (Luo Page 4 – Page 5, Left oil-water contact location can be determined from a resistivity profile (an oil-water contact location), and a deep directional resistivity measurement is performed “The thin reservoir zone is in the middle layer, surrounded by the top and bottom boundaries … The resistivity below the oil water is set to 5 ohm*m … To mimic the deep directional resistivity (DDR) tool (see, for example, (Beer et al., 2010)), we use larger antenna spacing than that in (Li et al., 2005), resulting in a total length of the EM tool (in terms of the distance between R3 and R4) being around 15m”, and Page 9, Right resistivity and water saturation profiles can be obtained in real-time (receiving new measurement data) “Fig. 14 and Fig. 15 depict the water saturation and resistivity profiles, respectively, which are continuously updated by the EnKF while drilling.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) in view of Prange (233) with determining a resistivity profile using directional resistivity measurements disclosed by Luo.  One of ordinary skill in the art would have been motivated to make this modification in order to better match an estimated reservoir profile with the actual profile (Luo Page 9, Right “With relatively few EM data available while drilling, the estimated profiles do not completely match those of the reference model.”)

Carvajal (315) in view of Prange (233), and further in view of Luo does not appear to explicitly disclose: wherein the baseline control parameter represents a flowpath area for at least one flow control device in a completion that extends across a section of the well; wherein the enhanced baseline control parameter represents a flowpath area for at least one flow control device in a completion that extends across a section of the well; and setting or controlling the flowpath area for at least one flow control device in the completion that extends along the section of the well based on the enhanced control parameter derived from the second reservoir model and the directional resistivity measurement data.

However Al-Khelaiwi (Thesis) teaches:
wherein a control parameter represents a flowpath area for at least one flow control device in a completion that extends across a section of a well; (Al-Khelaiwi (Thesis) Page 100 flow through an inflow control valve is adjusted by changing an orifice diameter, and for modeling purposes could represent the sum of multiple inflow control valves (i.e. a total flowpath area), where the inflow control valves operate across a length of the well (that extends across a section of the well) “The flow through nozzle and orifice-type ICDs can be represented by Bernoulli’s model for flow through a constriction. This model can be used since frictional pressure drops are normally negligible and only acceleration effects caused by the restriction of the fluid flow area contribute to the pressure drop through such designs. These multiple nozzles/orifices devices can be represented by a single nozzle/orifice that accounts for the cumulative flow.”)
setting or controlling the flowpath area for at least one flow control device in the completion that extends along the section of the well based on an optimized control parameter derived from a reservoir model (Al-Khelaiwi (Thesis) Page 27 ICD and ICVs can be utilized in any desired combination and/or locations, where the ICVs can be remotely controlled (controlling flowpath area based on control parameter) “This effect can be alleviated by combining an ICD completion along the well laterals with installation of an ICV at the mouth of each lateral. ICVs can be remotely controlled to adjust each lateral’s flow contribution either proactively or upon the onset of unwanted (water or gas) fluid production”, and Page 48 the ICVs are controllable to enable fluid flow optimization (based on an optimized control parameter) “Optimise the field production or injection in real time”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) in view of Prange (233), and further in view of Luo with modeling an nozzle of an orifice-type ICD disclosed by Al-Khelaiwi (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to better model the well flow under different conditions (Al-Khelaiwi (Thesis) Page 84 “Many researchers have investigated the flow performance of wells under different flow conditions and have developed different models for estimating the well’s flow performance index for a wide range of boundary conditions.”)

With regard to claim 9, Carvajal (315) teaches a computing system, comprising: one or more processors; and a memory system including one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations, the operations comprising: (Carvajal (315) Paragraph 76)
obtaining a first reservoir model of a subsurface volume including a well (Carvajal (315) Paragraph 49 “The reservoir modeled in this example is multi layered, highly faulted, and predominantly a depletion-drive reservoir with negligible energy support from the aquifer”, and Paragraph 75 commercially available software can implement the first reservoir model “Nexus™ and Ne Tool™, which are commercial software applications marketed by Landmark Graphics Corporation, may be used as interface applications to implement the present disclosure”, and Paragraph 68 “The 3D grid simulation model was built with 1.4 million cells in a commercial simulator. The 3D grid simulation model covers 5 production wells and 2 injection wells”)
wherein the first reservoir model includes locations and delineation of rock formations, characteristics of the rock formations, and hydrocarbon and water locations and distributions; (Carvajal (315) Paragraph 49 reservoir has discrete layers (locations and delineation of rock formations) with associated properties (characteristics of the rock formations) “The reservoir modeled in this example is multi-layered, highly faulted, and predominantly a depletion-drive reservoir with negligible energy support from the aquifer”, and Figure 6A and Paragraph 60 water saturation at each completion region along an entire section of the well is calculated (water locations and distributions) using a 3D grid simulation model (the first reservoir model) “Water saturation and skin profiles are changed individually in the 34 cells associated with the well bore; skin ranges between 0 and 2. The water saturation profile starts with the history-matched 3D grid simulation model for the previous month ( the minimum value of the range), and water saturation is gradually adjusted until a reasonable match in water rates per region is achieved”, and Figure 1C and Paragraph 31 and 68 the 3D grid simulation also computes and updates gas saturations with regard to each well connection to the reservoir (hydrocarbon locations and distributions) “dynamic data from a three-dimensional (3D) grid simulation model is input automatically … The dynamic data may include, for example, average oil, water and gas saturations and BHP for each well connection, and average static pressure for the well.”)
determining a baseline control parameter based on the first reservoir model; (Carvajal (315) Paragraph 31 and Figure 1 optimal valve settings are computed based on a 3D grid simulation “In step 104, dynamic data from a three-dimensional (3D) grid simulation model is input automatically or may be input using the client interface and/or the video interface described further in reference to FIG. 16” 
    PNG
    media_image1.png
    445
    490
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    190
    523
    media_image2.png
    Greyscale
)
receiving measurement data pertaining to a subsurface volume measured using a data collection device; generating a second reservoir model of the subsurface volume including the well based in part on the measurement data, and wherein the first reservoir model is not based on the measurement data; (Carvajal (315) Figure 1 water and gas saturations are updated (obtained a second model) based on production logging test (PLT) data (based on received measurement data) until a misfit is reduced 
    PNG
    media_image3.png
    320
    601
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    187
    493
    media_image4.png
    Greyscale
)
wherein the second reservoir model includes locations and delineation of rock formations, characteristics of the rock formations, and hydrocarbon and water locations and distributions; (Carvajal (315) Paragraph 49, and Figure 6A and Paragraph 60, and Figure 1C and Paragraph 31 and 68 the 3D grid simulation is updated (the second reservoir model includes))
determining an enhanced control parameter based on the second reservoir model; determining an enhanced value of the well using the second reservoir model and the enhanced control parameter, wherein the enhanced value of the well is based on amount of hydrocarbons which can be recovered from the well over a certain amount of time based on the enhanced control parameter; determining a realized value of the well using the second reservoir model and the baseline control parameter, wherein the realized value of the well is based on amount of hydrocarbons which can be recovered from the well over a certain amount of time based on the baseline control parameter; and (Carvajal (315) Paragraph 46 the new optimal downhole valve setting is determined based simulation techniques using the updated 3D grid simulation model (determining an enhanced control parameter based on the second model) “using the updated 3D grid simulation model from step 130 and a new optimal downhole valve setting per completion zone that is based on simulation techniques well known in the art to maximize the cumulative oil value”, and Figure 1 cumulative oil based on a current and new optimal downhole valve setting is determined (determining an enhanced/realized value using the enhanced/baseline control parameter) 
    PNG
    media_image5.png
    352
    471
    media_image5.png
    Greyscale
, and Paragraph 45 “In step 132, a cumulative oil value is calculated over a predetermined forecasted time period (e.g. 5 years) at a predetermined forecasted time interval (e.g. annually) using the updated 3D grid simulation model and the current down hole valve settings from step 130, and techniques well known in the art.”)
comparing the enhanced value of the well and the realized value of the well (Carvajal (315) Figure 1C cumulative oil is compared between the current optimal and new optimal downhole valve settings 
    PNG
    media_image6.png
    388
    584
    media_image6.png
    Greyscale
)

Carvajal (315) does not appear to explicitly disclose: that the measurement data comprises directional resistivity measurement data; calculating a value of the directional resistivity measurement data by comparing the enhanced value and the realized value of the well, wherein the value of the directional resistivity measurement data is used to justify measuring additional directional resistivity measurement data pertaining to the subsurface volume.

	However Prange (233) teaches:
receiving resistivity measurement data pertaining to a subsurface volume measured using a data collection device (Prange (233) Paragraph 46 “The wireline log typically provides a resistivity measurement of the subterranean formation at various depths.”)
calculating a value of resistivity measurement data by comparing two values corresponding to different control parameters (Prange (233) Paragraph 68 the information is valuable to the extent oilfield operations change and cause related impacts “The value of acquiring the information may then be determined by determining figure of merit values based on the value of projected future oilfield operations based on the oilfield operation decisions being made with or without the benefit of the to be acquired information.”, and Paragraph 81 and Figure 6 a change in the implemented oilfield operation (using a baseline/enhanced control parameter) based on the acquired information at the second decision 603 is used to ascertain the value of acquiring the information (calculating a value of the resistivity measurement) by the change in a figure of merit (by comparing a realized/enhanced value) “The value of acquiring the information may then be ascertained by determining figure of merit values reflecting the value of oilfield operations upon the first outcome of the first decision (612a) and the second outcome of the first decision (612b ). The first decision ( e.g., (611)) is then made by selecting the more desirable outcome based on these figure of merit values. Although a figure of merit value is determined for all possible combinations (e.g., four combinations) of decision tree outcomes (e.g., decision tree (610))”)
wherein the value of the directional resistivity measurement data is used to justify measuring additional directional resistivity measurement data pertaining to the subsurface volume (Prange (233) Paragraph 81 - 83 additional data is measured if the benefits outweigh the costs (used the value to justify) “the first outcome (e.g., outcome node (612a)) to acquire the information … the first decision is made by selecting the first outcome if the net present value of acquiring the information is greater than the net present value of not acquiring the information implying incremental oilfield operation results outweigh the cost of the measurement on the net present value basis.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) with the step of valuing a measurement based on the changes resulting in oilfield operations disclosed by Prange (233).  One of ordinary skill in the art would have been motivated to make this modification in order to more optimally use collected sensor data to perform future adjustment of a well completion (Prange (233) Paragraph 4 “As shown in FIG. 1D, wellbore completions equipment is deployed into the wellbore”, and Paragraph 7 - 9 “Data may be collected and used for current or future operations. … the operating conditions may need adjustment as conditions change and new information is received.”, and Paragraph 12 “It would be desirable to provide techniques to assess the value of acquiring missing information, … for decision making support”)

Carvajal (315) in view of Prange (233) does not appear to explicitly disclose: that the resistivity measurements data comprises directional resistivity measurement data.

However Luo teaches:
measurement data comprises directional resistivity measurement data (Luo Page 4 – Page 5, Left oil-water contact location can be determined from a resistivity profile (an oil-water contact location), and a deep directional resistivity measurement is performed “The thin reservoir zone is in the middle layer, surrounded by the top and bottom boundaries … The resistivity below the oil water is set to 5 ohm*m … To mimic the deep directional resistivity (DDR) tool (see, for example, (Beer et al., 2010)), we use larger antenna spacing than that in (Li et al., 2005), resulting in a total length of the EM tool (in terms of the distance between R3 and R4) being around 15m”, and Page 9, Right resistivity and water saturation profiles can be obtained in real-time (receiving new measurement data) “Fig. 14 and Fig. 15 depict the water saturation and resistivity profiles, respectively, which are continuously updated by the EnKF while drilling.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) in view of Prange (233) with determining a resistivity profile using directional resistivity measurements disclosed by Luo.  One of ordinary skill in the art would have been motivated to make this modification in order to better match an estimated reservoir profile with the actual profile (Luo Page 9, Right “With relatively few EM data available while drilling, the estimated profiles do not completely match those of the reference model.”)

Carvajal (315) in view of Prange (233), and further in view of Luo does not appear to explicitly disclose: wherein the baseline control parameter represents a flowpath area for at least one flow control device in a completion that extends across a section of the well; wherein the enhanced baseline control parameter represents a flowpath area for at least one flow control device in a completion that extends across a section of the well; and wherein the directional resistivity measurement data is used to set or control the flowpath area for at least one flow control device in the completion that extends along the section of the well based on the enhanced control parameter derived from the second reservoir model and the directional resistivity measurement data.

However Al-Khelaiwi (Thesis) teaches:
wherein a control parameter represents a flowpath area for at least one flow control device in a completion that extends across a section of a well; (Al-Khelaiwi (Thesis) Page 100 flow through an inflow control valve is adjusted by changing an orifice diameter, and for modeling purposes could represent the sum of multiple inflow control valves (i.e. a total flowpath area), where the inflow control valves operate across a length of the well (that extends across a section of the well) “The flow through nozzle and orifice-type ICDs can be represented by Bernoulli’s model for flow through a constriction. This model can be used since frictional pressure drops are normally negligible and only acceleration effects caused by the restriction of the fluid flow area contribute to the pressure drop through such designs. These multiple nozzles/orifices devices can be represented by a single nozzle/orifice that accounts for the cumulative flow.”)
sett or control the flowpath area for at least one flow control device in the completion that extends along the section of the well based on an optimized control parameter derived from a reservoir model (Al-Khelaiwi (Thesis) Page 27 ICD and ICVs can be utilized in any desired combination and/or locations, where the ICVs can be remotely controlled (controlling flowpath area based on control parameter) “This effect can be alleviated by combining an ICD completion along the well laterals with installation of an ICV at the mouth of each lateral. ICVs can be remotely controlled to adjust each lateral’s flow contribution either proactively or upon the onset of unwanted (water or gas) fluid production”, and Page 48 the ICVs are controllable to enable fluid flow optimization (based on an optimized control parameter) “Optimise the field production or injection in real time”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) in view of Prange (233), and further in view of Luo with modeling an nozzle of an orifice-type ICD disclosed by Al-Khelaiwi (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to better model the well flow under different conditions (Al-Khelaiwi (Thesis) Page 84 “Many researchers have investigated the flow performance of wells under different flow conditions and have developed different models for estimating the well’s flow performance index for a wide range of boundary conditions.”)

With regard to claim 16, Carvajal (315) teaches a non-transitory computer-readable medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations, the operations comprising: (Carvajal (315) Paragraph 76)
obtaining a first model of a subsurface volume including a well; (Carvajal (315) Paragraph 49 “The reservoir modeled in this example is multi layered, highly faulted, and predominantly a depletion-drive reservoir with negligible energy support from the aquifer”, and Paragraph 75 commercially available software can implement the first model “Nexus™ and Ne Tool™, which are commercial software applications marketed by Landmark Graphics Corporation, may be used as interface applications to implement the present disclosure”, and Paragraph 68 “The 3D grid simulation model was built with 1.4 million cells in a commercial simulator. The 3D grid simulation model covers 5 production wells and 2 injection wells”)
wherein the first reservoir model includes locations and delineation of rock formations, characteristics of the rock formations, and hydrocarbon and water locations and distributions; (Carvajal (315) Paragraph 49 reservoir has discrete layers (locations and delineation of rock formations) with associated properties (characteristics of the rock formations) “The reservoir modeled in this example is multi-layered, highly faulted, and predominantly a depletion-drive reservoir with negligible energy support from the aquifer”, and Figure 6A and Paragraph 60 water saturation at each completion region along an entire section of the well is calculated (water locations and distributions) using a 3D grid simulation model (the first reservoir model) “Water saturation and skin profiles are changed individually in the 34 cells associated with the well bore; skin ranges between 0 and 2. The water saturation profile starts with the history-matched 3D grid simulation model for the previous month ( the minimum value of the range), and water saturation is gradually adjusted until a reasonable match in water rates per region is achieved”, and Figure 1C and Paragraph 31 and 68 the 3D grid simulation also computes and updates gas saturations with regard to each well connection to the reservoir (hydrocarbon locations and distributions) “dynamic data from a three-dimensional (3D) grid simulation model is input automatically … The dynamic data may include, for example, average oil, water and gas saturations and BHP for each well connection, and average static pressure for the well.”)
determining a baseline control parameter based on the first reservoir model; (Carvajal (315) Paragraph 31 and Figure 1 optimal valve settings are computed based on a 3D grid simulation “In step 104, dynamic data from a three-dimensional (3D) grid simulation model is input automatically or may be input using the client interface and/or the video interface described further in reference to FIG. 16” 
    PNG
    media_image1.png
    445
    490
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    190
    523
    media_image2.png
    Greyscale
)
receiving measurement data pertaining to the subsurface volume measured using a data collection device; generating a second reservoir model of the subsurface volume including the well based in part on the measurement data, and wherein the first reservoir model is not based on the measurement data; (Carvajal (315) Figure 1 water and gas saturations are updated (obtained a second model) based on production logging test (PLT) data (based on received measurement data) until a misfit is reduced 
    PNG
    media_image3.png
    320
    601
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    187
    493
    media_image4.png
    Greyscale
)
wherein the second reservoir model includes locations and delineation of rock formations, characteristics of the rock formations, and hydrocarbon and water locations and distributions; (Carvajal (315) Paragraph 49, and Figure 6A and Paragraph 60, and Figure 1C and Paragraph 31 and 68 the 3D grid simulation is updated (the second reservoir model includes))
determining an enhanced control parameter based on the second reservoir model; determining an enhanced value of the well using the second reservoir model and the enhanced control parameter, wherein the enhanced value of the well is based on amount of hydrocarbons which can be recovered from the well over a certain amount of time based on the enhanced control parameter; determining a realized value of the well using the second reservoir model and the baseline control parameter, wherein the realized value of the well is based on amount of hydrocarbons which can be recovered from the well over a certain amount of time based on the baseline control parameter; and (Carvajal (315) Paragraph 46 the new optimal downhole valve setting is determined based simulation techniques using the updated 3D grid simulation model (determining an enhanced control parameter based on the second model) “using the updated 3D grid simulation model from step 130 and a new optimal downhole valve setting per completion zone that is based on simulation techniques well known in the art to maximize the cumulative oil value”, and Figure 1 cumulative oil based on a current and new optimal downhole valve setting is determined (determining an enhanced/realized value using the enhanced/baseline control parameter) 
    PNG
    media_image5.png
    352
    471
    media_image5.png
    Greyscale
, and Paragraph 45 “In step 132, a cumulative oil value is calculated over a predetermined forecasted time period (e.g. 5 years) at a predetermined forecasted time interval (e.g. annually) using the updated 3D grid simulation model and the current down hole valve settings from step 130, and techniques well known in the art.”)
comparing the enhanced value of the well and the realized value of the well (Carvajal (315) Figure 1C cumulative oil is compared between the current optimal and new optimal downhole valve settings 
    PNG
    media_image6.png
    388
    584
    media_image6.png
    Greyscale
)

Carvajal (315) does not appear to explicitly disclose: that the measurement data comprises directional resistivity measurement data; calculating a value of the directional resistivity measurement data by comparing the enhanced value of the well and the realized value of the well, wherein the value of the directional resistivity measurement data is used to justify measuring additional directional resistivity measurement data pertaining to the subsurface volume.

	However Prange (233) teaches:
receiving resistivity measurement data pertaining to a subsurface volume using a data collection device (Prange (233) Paragraph 46 “The wireline log typically provides a resistivity measurement of the subterranean formation at various depths.”)
calculating a value of resistivity measurement data by comparing two values corresponding to different control parameters (Prange (233) Paragraph 68 the information is valuable to the extent oilfield operations change and cause related impacts “The value of acquiring the information may then be determined by determining figure of merit values based on the value of projected future oilfield operations based on the oilfield operation decisions being made with or without the benefit of the to be acquired information.”, and Paragraph 81 and Figure 6 a change in the implemented oilfield operation (using a baseline/enhanced control parameter) based on the acquired information at the second decision 603 is used to ascertain the value of acquiring the information (calculating a value of the resistivity measurement) by the change in a figure of merit (by comparing a realized/enhanced value) “The value of acquiring the information may then be ascertained by determining figure of merit values reflecting the value of oilfield operations upon the first outcome of the first decision (612a) and the second outcome of the first decision (612b ). The first decision ( e.g., (611)) is then made by selecting the more desirable outcome based on these figure of merit values. Although a figure of merit value is determined for all possible combinations (e.g., four combinations) of decision tree outcomes (e.g., decision tree (610))”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) with the step of valuing a measurement based on the changes resulting in oilfield operations disclosed by Prange (233).  One of ordinary skill in the art would have been motivated to make this modification in order to more optimally use collected sensor data to perform future adjustment of a well completion (Prange (233) Paragraph 4 “As shown in FIG. 1D, wellbore completions equipment is deployed into the wellbore”, and Paragraph 7 - 9 “Data may be collected and used for current or future operations. … the operating conditions may need adjustment as conditions change and new information is received.”, and Paragraph 12 “It would be desirable to provide techniques to assess the value of acquiring missing information, … for decision making support”)

Carvajal (315) in view of Prange (233) does not appear to explicitly disclose: that the resistivity measurements data comprises directional resistivity measurement data.

However Luo teaches:
measurement data comprises directional resistivity measurement data (Luo Page 4 – Page 5, Left oil-water contact location can be determined from a resistivity profile (an oil-water contact location), and a deep directional resistivity measurement is performed “The thin reservoir zone is in the middle layer, surrounded by the top and bottom boundaries … The resistivity below the oil water is set to 5 ohm*m … To mimic the deep directional resistivity (DDR) tool (see, for example, (Beer et al., 2010)), we use larger antenna spacing than that in (Li et al., 2005), resulting in a total length of the EM tool (in terms of the distance between R3 and R4) being around 15m”, and Page 9, Right resistivity and water saturation profiles can be obtained in real-time (receiving new measurement data) “Fig. 14 and Fig. 15 depict the water saturation and resistivity profiles, respectively, which are continuously updated by the EnKF while drilling.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) in view of Prange (233) with determining a resistivity profile using directional resistivity measurements disclosed by Luo.  One of ordinary skill in the art would have been motivated to make this modification in order to better match an estimated reservoir profile with the actual profile (Luo Page 9, Right “With relatively few EM data available while drilling, the estimated profiles do not completely match those of the reference model.”)

Carvajal (315) in view of Prange (233), and further in view of Luo does not appear to explicitly disclose: wherein the baseline control parameter represents a flowpath area for at least one flow control device in a completion that extends across a section of the well; wherein the enhanced baseline control parameter represents a flowpath area for at least one flow control device in a completion that extends across a section of the well; and wherein the directional resistivity measurement data is used to set or control the flowpath area for at least one flow control device in the completion that extends along the section of the well based on the enhanced control parameter derived from the second reservoir model and the directional resistivity measurement data

However Al-Khelaiwi (Thesis) teaches:
wherein a control parameter represents a flowpath area for at least one flow control device in a completion that extends across a section of a well; (Al-Khelaiwi (Thesis) Page 100 flow through an inflow control valve is adjusted by changing an orifice diameter, and for modeling purposes could represent the sum of multiple inflow control valves (i.e. a total flowpath area), where the inflow control valves operate across a length of the well (that extends across a section of the well) “The flow through nozzle and orifice-type ICDs can be represented by Bernoulli’s model for flow through a constriction. This model can be used since frictional pressure drops are normally negligible and only acceleration effects caused by the restriction of the fluid flow area contribute to the pressure drop through such designs. These multiple nozzles/orifices devices can be represented by a single nozzle/orifice that accounts for the cumulative flow.”)
set or control the flowpath area for at least one flow control device in the completion that extends along the section of the well based on an optimized control parameter derived from a reservoir model (Al-Khelaiwi (Thesis) Page 27 ICD and ICVs can be utilized in any desired combination and/or locations, where the ICVs can be remotely controlled (controlling flowpath area based on control parameter) “This effect can be alleviated by combining an ICD completion along the well laterals with installation of an ICV at the mouth of each lateral. ICVs can be remotely controlled to adjust each lateral’s flow contribution either proactively or upon the onset of unwanted (water or gas) fluid production”, and Page 48 the ICVs are controllable to enable fluid flow optimization (based on an optimized control parameter) “Optimise the field production or injection in real time”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) in view of Prange (233), and further in view of Luo with modeling an nozzle of an orifice-type ICD disclosed by Al-Khelaiwi (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to better model the well flow under different conditions (Al-Khelaiwi (Thesis) Page 84 “Many researchers have investigated the flow performance of wells under different flow conditions and have developed different models for estimating the well’s flow performance index for a wide range of boundary conditions.”)

With regard to claim 2, 10 and 17, Carvajal (315) in view of Prange (233), and further in view of Luo, and further in view of Al-Khelaiwi (Thesis) teaches all the elements of the parent claim 1, and further teaches:
wherein the first reservoir model comprises a first plurality of uncertainty samples, and the second reservoir model comprises a second plurality of uncertainty samples, the second plurality of uncertainty samples being calculated based on the measurement data (Prange (233) Paragraph 12 acquiring additional information reduces the uncertainty in oilfield parameters (first/second model comprises uncertainty samples, and second model uncertainty samples based on measurement data) “It would be desirable to provide techniques to assess the value of acquiring missing information, and/or assess the value of reducing the uncertainty in information and/or assess the value of reducing the uncertainty in oilfield parameters for decision making support”)
the measurement data comprises directional resistivity measurement data (Luo Page 4 – Page 5, Left, and Page 9, Right)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) with a model related to oilfield operations having uncertainty in its parameters disclosed by Prange (233).  One of ordinary skill in the art would have been motivated to make this modification in order to more optimally use collected sensor data to perform future adjustment of a well completion (Prange (233) Paragraph 4 “As shown in FIG. 1D, wellbore completions equipment is deployed into the wellbore”, and Paragraph 7 - 9 “Data may be collected and used for current or future operations. … the operating conditions may need adjustment as conditions change and new information is received.”, and Paragraph 12 “It would be desirable to provide techniques to assess the value of acquiring missing information, … for decision making support”)

With regard to claim 7 and 15, Carvajal (315) in view of Prange (233), and further in view of Luo, and further in view of Al-Khelaiwi (Thesis) teaches all the elements of the parent claim 1, and does further teaches:
wherein both the first and second reservoir models identify an oil-water contact location or a gas-oil contact location in the subsurface volume (Luo Page 4 – Page 5, Left oil-water contact location can be determined from a resistivity profile (an oil-water contact location), and a deep directional resistivity measurement is performed, all related to a reservoir (first/second reservoir models) “The thin reservoir zone is in the middle layer, surrounded by the top and bottom boundaries … The resistivity below the oil water is set to 5 ohm*m … To mimic the deep directional resistivity (DDR) tool (see, for example, (Beer et al., 2010)), we use larger antenna spacing than that in (Li et al., 2005), resulting in a total length of the EM tool (in terms of the distance between R3 and R4) being around 15m”, and Page 9, Right resistivity and water saturation profiles can be obtained in real-time (receiving new measurement data) “Fig. 14 and Fig. 15 depict the water saturation and resistivity profiles, respectively, which are continuously updated by the EnKF while drilling.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) in view of Prange (233) with determining a resistivity profile which would indicate any oil water contact disclosed by Luo.  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a goal in the presence of reservoir model uncertainties (Luo Page 3, Right and Figure 1 “the ensemble-based geosteering framework has multiple geomodels that can be used to represent potentially different geosteering scenarios (i.e., the uncertainties). Taking advantage of the potential diversity in the ensemble of geomodels, one is able to optimize the well placement in a robust way”)

Claim 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carvajal (315) in view of Prange (233), and further in view Luo, and further in view of Al-Khelaiwi (Thesis), and further in view of Branco et al. “The Role of the Value of Information and Long Horizontal Wells in the Appraisal and Development Studies of a Brazilian Offshore Heavy-Oil Reservoir” (henceforth “Branco”).  Carvajal (315), Prange (233), Luo, Al-Khelaiwi (Thesis) and Branco are analogous art since they are in the same field of oil and gas exploration, and since they solve the same problem of evaluating new measurement data.

With regard to claim 3, 11 and 18, Carvajal (315) in view of Prange (233), and further in view of Luo, and further in view of Al-Khelaiwi (Thesis) teaches all the elements of the parent claim 2, and does not appear to explicitly disclose: wherein the first plurality of uncertainty samples comprises a uniform probability distribution across a zone of uncertainty, and wherein the second plurality of uncertainty samples comprises a Gaussian probability distribution across the zone of uncertainty.

However Branco teaches:
wherein the first plurality of uncertainty samples comprises a uniform probability distribution across a zone of uncertainty, and wherein the second plurality of uncertainty samples comprises a Gaussian probability distribution across the zone of uncertainty (Branco Page 8, Left the uncertain variables have a desired distribution “A probability distribution function (uniform, triangular or normal) is then defined for each of the uncertain variables followed by a Monte Carlo simulation using the “polynomial expression” previously determined”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) in view of Prange (233), and further in view of Luo, and further in view of Al-Khelaiwi (Thesis) with uncertain variables in a reservoir having specific distributions disclosed by Branco.  One of ordinary skill in the art would have been motivated to make this modification in order to determine the economic value of the information obtained (Branco Page 8, Left “Make economic analysis for both sets of cases (optimized an non-optimized) and evaluate the gains in terms of expected monetary value (EMV) for each corresponding case. Tthat is their respective NPV differences weighted by their corresponding probabilities.  The value of the information is the EMVs difference between the two sets of cases.”)

Claim 4 - 5 and 12 – 13 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carvajal (315) in view of Prange (233), and further in view of Luo, and further in view of Al-Khelaiwi (Thesis) and further in view of Bailey et al. “Framework for Field Optimization To Maximize Asset Value” (henceforth “Bailey”).  Carvajal (315), Prange (233), Luo, Al-Khelaiwi (Thesis) and Bailey are analogous art since they are in the same field of oil and gas exploration, and since they solve the same problem of optimizing oilfield operations in the presence of uncertainty.

With regard to claim 4 and 12 and 19, Carvajal (315) in view of Prange (233), and further in view of Luo, and further in view of Al-Khelaiwi (Thesis) teaches all the elements of the parent claim 2, and does not appear to explicitly disclose: wherein determining the baseline control parameter comprises applying a risk-aversion factor in an objective function for the first reservoir model, and wherein determining the enhanced control parameter comprises applying the risk-aversion factor in an objective function for the second reservoir model.

However Bailey teaches:
wherein determining a baseline control parameter comprises applying a risk-aversion factor in an objective function for a first reservoir model, and wherein determining an enhanced control parameter comprises applying the risk-aversion factor in an objective function for a second reservoir model (Bailey Figure 1 and Page 1, Left an objective function F is optimized based on risk-aversion factor lambda (applying a risk-aversion factor), and the optimization can be repeated for different reservoir simulations based on concurrent operations (for a second model) 
    PNG
    media_image7.png
    174
    487
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    628
    725
    media_image8.png
    Greyscale
, and Page 1, Right flow rates are optimized (a baseline/enhanced control parameter) when there is a nearby aquifer producing a water displacement (i.e. a water front) “We have considered liquid-flow rates at various completions flow-head pressure, and multiple ‘action’ parameters … These control variables, which the optimizer algorithm modifies in its iterative process to achieve an optimal objective function, need to be distinguished from the uncertainty parameters … aquifer supporting the water displacement for oil production”, and Table 1 the reservoir model includes an oil-water and gas-oil contact depth, and Page 7, Left the optimizing is with respect to a reservoir model (first/second reservoir model) “We do so by optimizing a history-matched reservoir model, and we provide confidence levels under uncertainty by generating efficient frontiers.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) in view of Prange (233), and further in view of Luo, and further in view of Al-Khelaiwi (Thesis) with optimizing control variables comprising flow rates using a risk-aversion factor disclosed by Bailey.  One of ordinary skill in the art would have been motivated to make this modification in order to maximize asset value in the presence of uncertainty (Bailey Summary).

With regard to claim 5, 13 and 20, Carvajal (315) in view of Prange (233), and further in view of Luo, and further in view of Al-Khelaiwi (Thesis) teaches all the elements of the parent claim 1, and further teaches:
wherein determining the baseline control parameter comprises selecting the baseline control parameter that maximizes a value corresponding to the first reservoir model (Bailey Page 7, Left flow rates are optimized to maximize an NPV “One may want to extract the maximum fraction of oil and/or minimize the water production or maximize the NPV of the oil produced by optimally controlling various operational variables (e.g., individual-completion flow rates),”, and Page 7, Left the optimizing is with respect to a reservoir model (first/second reservoir model) “We do so by optimizing a history-matched reservoir model, and we provide confidence levels under uncertainty by generating efficient frontiers.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of determining optimal downhole valve settings disclosed by Carvajal (315) in view of Prange (233), andf further in view of Luo, and further in view of Al-Khelaiwi (Thesis) with optimizing control variables comprising flow rates using a risk-aversion factor disclosed by Bailey.  One of ordinary skill in the art would have been motivated to make this modification in order to maximize asset value in the presence of uncertainty (Bailey Summary).

Examiner General Comments
With regard to the prior art rejection(s), any cited portion of the relied upon reference(s), either to specific areas or as direct language, is intended to be interpreted in the context of the reference(s) as a whole, as would be understood by one of ordinary skill in the art.  Therefore the lack of a citation to other portions which inform the interpretation of the cited portions, is in no way intended to exclude said other portions.  Any direct language, as shown with quotation marks, is intended solely to further point out the teachings provided to one of ordinary skill in the art, and is in no way intended to limit the relied upon teachings to only the quoted portions existing in a vacuum.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thigpen et al. (US 2007/0289740) teaches using sensors to detect water fronts and predict water breakthrough using nodal analysis, and apply desired settings to valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148